Citation Nr: 1504247	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1962 to December 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating action of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina. In that decision, the RO denied claims of service connection for PTSD and depression with anxiety. The issue has been re-characterized on the title page in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects). 

In November 2014, the Veteran and his spouse testified before the undersigned at a hearing. In July 2011, the Veteran and his spouse testified before a decision review officer (DRO) at a hearing. Copies of these transcripts have been reviewed and are associated with the file. 

While a May 1971 Board decision peripherally referenced the issue of a psychiatric disability, the Board currently finds that this finding was not the specific issue on appeal. As a result, the Board declines to characterize the current claim as one that would require new and material evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

Review of the full file shows that the Veteran submitted some partial VA records and that all his VA records record are not associated with the file.  This includes a partial record printed on December 6, 2007, which shows a diagnosis of PTSD and dysthymia and a May 2007 initial VA psychiatric evaluation printed on March 4, 2009. On remand, the RO should ensure all relevant VA records are associated with the file, to include these full records. 38 C.F.R. § 3.159(c)(2) (2014). 

In a March 2011 private psychologist evaluation, the Veteran reported receiving Social Security Administration (SSA) disability benefits. On remand, these records must also be requested and associated with the file. Id. 

The Veteran has reported in a June 2009 statement that while he was at Advanced Individual Training (AIT) in Ft. Gordon in 1963, his friend J.G., who he grew up with, was killed on the grenade range in an explosion. He did not know the exact spelling of J.G.'s name, but the Board notes that on his August 1962 DD F 398 (statement of personal history) under credit and character references he listed J.G.'s name, how long he knew him and the city they grew up in. The Veteran is now claiming that J.G. was in AIT at Ft. Gordon with him and was killed there (see April 2009 PTSD statement; July 2011 DRO hearing transcript, p 2; and Board hearing transcript, pp 3-4). 

A service record detailing the Veteran's duty locations noted that he was in training or at Ft. Gordon from August 17, 1962 to October 18, 1962. His unit information was: "Co D 4 Tng Ba 2 Tng Regt USATC (63-3167) Ft. Gordon GA." From January to April 1963 he was dropped from the rolls for desertion. On remand, the AOJ should request information to confirm whether this incident took place based on the above information. See 38 C.F.R. § 3.159(c)(2), 3.304(f) (2014). 

Finally, after the above development is complete, schedule the Veteran for a VA examination and to obtain an opinion based on all evidence in the file. 38 C.F.R. § 3.159(c)(4) (2014). As service records and a November 1970 VA examination report indicate the Veteran had psychiatric problems that may have existed prior to service, the opinion must address this issue as well as provide opinions on the etiology of any current psychiatric disability. 




Accordingly, the case is REMANDED for the following action:

1. Associate all relevant VA records with file, to include full records of a VA psychiatry record which shows a diagnosis of PTSD and dysthymia (currently only a partial record printed on December 6, 2007 is in the file), and a May 2007 initial VA psychiatric evaluation (currently only a partial record printed on March 4, 2009 is in the file). 

2. Request all Social Security Administration (SSA) records, including decisions and records considered in those decisions. If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2014). 

3. Request information from the appropriate repository regarding confirmation about an incident where J.G. (see August 1962 DD F 398 for full name) was killed in a grenade training accident during AIT at Ft. Gordon at any time from August 17, 1962 to October 18, 1962. The Veteran's unit information was: "Co D 4 Tng Ba 2 Tng Regt USATC (63-3167) Ft. Gordon GA" (see service record). A reply should be documented in the file. 

4. After the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability. The claims folder and a copy of this remand must be provided to the examiner prior to the examination.

The examiner should determine the following: 

* Did a psychiatric disability clearly and unmistakably pre-exist service? 
o If so, is it clear and unmistakable that the psychiatric disability did not increase in severity in service? 
o If a psychiatric disability increased in severity in service, was the increase due to the natural progress of the disease? 
* If a psychiatric disability did not pre-exist service, is there is a 50 percent probability or greater that it had its clinical onset in service or is otherwise related to service? 
* If PTSD is diagnosed based on a confirmed stressor, is there is a 50 percent probability or greater that it had its clinical onset in service or is otherwise related to service? 

The diagnosis must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate. A multiaxial evaluation based on the current DSM diagnostic criteria is requested. 

The examiner's attention is especially directed toward the following evidence:

* An August 1962 DD F 398 where he reported having a history of mental or nervous disorders; 
* August 1962 enlistment report of medical examination (RME) showing a normal psychiatric evaluation and report of medical history (RMH) showing he denied nervous trouble of any sort or any other psychiatric problems;
* A May 1963 service treatment record showing nervousness and dizziness (while he was in confinement); 
* A June 1963 Mental hygiene consultation service record showing the Veteran was under evaluation and was interviewed several times with a diagnosis of emotional instability reaction, chronic, severe, manifested by somatic complaints, and severe predisposition with a prior history of a character disorder (not in the line of duty, existed prior to service); 
* July 1963 Court Martial Order showing he was guilty of absenting himself from service;
* October 1963 service personnel records detailing the AWOL conviction and description of other offenses;
* October 1963 administrative elimination of enlisted personnel for unsuitability and/or unfitness record; 
* November 1963 RME showing a clinical evaluation was psychiatrically was normal, but he had an emotional instability reaction that was chronic severe and a RMH showing he denied depression or excessive worry, frequent trouble sleeping, or nervous trouble;
* November 1970 VA neuropsychiatric examination where the Chief of Neuropsychiatry agreed with the military diagnosis and that the Veteran had a personality disorder;
* February 2005 and March 2006 VA records showing negative PTSD and depression screens;
* September 2006 VA primary care record with an assessment of depression;
* May 2007 VA initial psychiatric evaluation; 
* July 2007 VA records showing the Veteran was referred for treatment at the urging of his wife to clinicians; 
* January 2008 Daymark Recovery services evaluation for PTSD by LCSW;
* April 2009 VA psychiatrist record ultimately diagnosing major depression; 
* October 2008 VA primary care record showing the Veteran has trouble recalling things;
* January 2009 VA primary care record noting depression, anxiety, and PTSD; 
* 2009 statements of the Veteran and his family;
* March 2011 evaluation and October 2014 addendum of private psychologist, J.A. and
* July 2011 DRO and November 2014 Board hearing transcripts. 

If PTSD is diagnosed, the specific stressor event upon which the diagnosis is predicated should be identified.

The examiner should explain all conclusions made and support them with an accurate citation to the pertinent facts of the case.

5. Re-adjudicate the claim for service connection for a psychiatric disability. If the decision remains in any way adverse to the Veteran, provide him and his representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

